Title: To George Washington from Richard Bennett Lloyd, 15 December 1782
From: Lloyd, Richard Bennett,Lloyd, Amelia Leigh
To: Washington, George


                        
                            Annapolis 15th Dec: 1782
                        
                        Mr & Mrs Lloyd present their best respects, and thanks, to His Excellency General Washington—and are
                            extremely obliged to General Washington for the packet of Letters, which came by last Fridays post.
                        Mr Ll: hopes General Washington will excuse the freedom taken, in inclosing a letter for N.York.

                    